Exhibit 10.2

THE SECURITIES REPRESENTED HEREBY MAY NOT BE TRANSFERRED UNLESS (I) SUCH
SECURITIES HAVE BEEN REGISTERED FOR SALE PURSUANT TO THE SECURITIES ACT OF 1933,
AS AMENDED, (II) SUCH SECURITIES MAY BE SOLD PURSUANT TO RULE 144(K), OR
(III) THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO
IT THAT SUCH TRANSFER MAY LAWFULLY BE MADE WITHOUT REGISTRATION UNDER THE
SECURITIES ACT OF 1933 OR QUALIFICATION UNDER APPLICABLE STATE SECURITIES LAWS.

THIS WARRANT SHALL BE VOID AFTER 5:00 P.M. EASTERN TIME ON THE THIRD ANNIVERSARY
OF THE CLOSING DATE (THE “EXPIRATION DATE”).

HYPERFEED TECHNOLOGIES, INC.

WARRANT TO PURCHASE 125,000 SHARES OF
COMMON STOCK, PAR VALUE [$0.001] PER SHARE

PICO Holdings, Inc., a California corporation. (“Warrantholder”), and Hyperfeed
Technologies, Inc., a Delaware corporation (“Company”), are parties to that
certain Amended and Restated Convertible Secured Promissory Note, as of even
date herewith (the “Note”). This Warrant certifies that, in consideration of the
Note and for other valuable received, Warrantholder is entitled to purchase,
subject to the provisions of this Warrant, from the Company at any time not
later than 5:00 P.M., Eastern time, on the Expiration Date (as defined above),
at an exercise price per share equal to $1.70 (the exercise price in effect
being herein called the “Warrant Price”), 125,000 shares (“Warrant Shares”) of
the Company’s Common Stock, par value [$0.001] per share (“Common Stock”). The
number of Warrant Shares purchasable upon exercise of this Warrant and the
Warrant Price shall be subject to adjustment from time to time as described
herein.

Section 1. Registration. The Company shall maintain books for the transfer and
registration of the Warrant. Upon the initial issuance of this Warrant, the
Company shall issue and register the Warrant in the name of the Warrantholder.

Section 2. Transfers. As provided herein, this Warrant may be transferred only
pursuant to a registration statement filed under the Securities Act of 1933, as
amended (the “Securities Act”), or an exemption from such registration. Subject
to such restrictions, the Company shall transfer this Warrant from time to time
upon the books to be maintained by the Company for that purpose, upon surrender
thereof for transfer, properly endorsed or accompanied by appropriate
instructions for transfer and such other documents as may be reasonably required
by the Company, including, if required by the Company, an opinion of its counsel
to the effect that such transfer is exempt from the registration requirements of
the Securities Act, to establish that such transfer is being made in accordance
with the terms hereof, and a new Warrant shall be issued to the transferee and
the surrendered Warrant shall be canceled by the Company.

Section 3. Exercise of Warrant. Subject to the provisions hereof, the
Warrantholder may exercise this Warrant, in whole or in part, at any time prior
to its expiration upon surrender of the Warrant, together with delivery of a
duly executed Warrant exercise form, in the form attached hereto as Appendix A
(the “Exercise Agreement”) and payment by cash, certified check or wire transfer
of immediately available funds (or, in certain circumstances, by cashless
exercise as provided in Section 17 below) of the aggregate Warrant Price for
that number of Warrant Shares then being purchased, to the Company during normal
business hours on any business day at the Company’s principal executive offices
(or such other office or agency of the Company as it may designate by notice to
the Warrantholder). The Warrant Shares so purchased shall be deemed to be issued
to the Warrantholder or the Warrantholder’s designee, as the record owner of
such shares, as of the close of business on the date on which this Warrant shall
have been surrendered (or the date evidence of loss, theft or destruction
thereof and security or indemnity satisfactory to the Company has been provided
to the Company), the Warrant Price shall have been paid and the completed
Exercise Agreement shall have been delivered. Certificates for the Warrant
Shares so purchased shall be delivered to the Warrantholder within a reasonable
time, not exceeding three (3) business days, after this Warrant shall have been
so exercised. The certificates so delivered shall be in such denominations as
may be requested by the Warrantholder and shall be registered in the name of the
Warrantholder or such other name as shall be designated by the Warrantholder, as
specified in the Exercise Agreement. If this Warrant shall have been exercised
only in part, then, unless this Warrant has expired, the Company shall, at its
expense, at the time of delivery of such certificates, deliver to the
Warrantholder a new Warrant representing the right to purchase the number of
shares with respect to which this Warrant shall not then have been exercised. As
used herein, “business day” means a day, other than a Saturday or Sunday, on
which banks in New York City are open for the general transaction of business.

Section 4. Compliance with the Securities Act of 1933. The Company may cause the
legend set forth on the first page of this Warrant to be set forth on each
Warrant, and a similar legend on any security issued or issuable upon exercise
of this Warrant, unless counsel for the Company is of the opinion as to any such
security that such legend is unnecessary.

Section 5. Payment of Taxes. The Company will pay any documentary stamp taxes
attributable to the initial issuance of Warrant Shares issuable upon the
exercise of the Warrant; provided, however, that the Company shall not be
required to pay any tax or taxes which may be payable in respect of any transfer
or assignment involved in the issuance or delivery of any certificates for
Warrant Shares in a name other than that of the Warrantholder in respect of
which such shares are issued or any substitute or balance Warrant, and in such
case, the Company shall not be required to issue or deliver any certificate for
Warrant Shares or any substitute or balance Warrant until the person requesting
the same has paid to the Company the amount of such tax or has established to
the Company’s reasonable satisfaction that such tax has been paid. The
Warrantholder shall be responsible for income taxes due under federal, state or
other law, if any such tax is due.

Section 6. Mutilated or Missing Warrants. In case this Warrant shall be
mutilated, lost, stolen, or destroyed, the Company shall issue in exchange and
substitution of and upon surrender and cancellation of the mutilated Warrant, or
in lieu of and substitution for the Warrant lost, stolen or destroyed, a new
Warrant of like tenor and for the purchase of a like number of Warrant Shares,
but only upon receipt of evidence reasonably satisfactory to the Company of such
loss, theft or destruction of the Warrant, and with respect to a lost, stolen or
destroyed Warrant, reasonable indemnity or bond with respect thereto, if
requested by the Company.

Section 7. Reservation of Common Stock. The Company hereby represents and
warrants that there have been reserved, and the Company shall at all applicable
times keep reserved until issued (if necessary) as contemplated by this
Section 7, out of the authorized and unissued shares of Common Stock, sufficient
shares to provide for the exercise of the rights of purchase represented by this
Warrant. The Company agrees that all Warrant Shares issued upon due exercise of
the Warrant shall be, at the time of delivery of the certificates for such
Warrant Shares, duly authorized, validly issued, fully paid and non-assessable
shares of Common Stock of the Company.

Section 8. Adjustments. Subject and pursuant to the provisions of this
Section 8, the Warrant Price and number of Warrant Shares subject to this
Warrant shall be subject to adjustment from time to time as set forth
hereinafter.

(a) If the Company shall, at any time or from time to time while this Warrant is
outstanding, pay a dividend or make a distribution on its Common Stock in shares
of Common Stock, subdivide its outstanding shares of Common Stock into a greater
number of shares or combine its outstanding shares of Common Stock into a
smaller number of shares or issue by reclassification of its outstanding shares
of Common Stock any shares of its capital stock (including any such
reclassification in connection with a consolidation or merger in which the
Company is the continuing corporation), then the number of Warrant Shares
purchasable upon exercise of the Warrant and the Warrant Price in effect
immediately prior to the date upon which such change shall become effective,
shall be adjusted by the Company so that the Warrantholder thereafter exercising
the Warrant shall be entitled to receive the number of shares of Common Stock or
other capital stock which the Warrantholder would have received if the Warrant
had been exercised immediately prior to such event upon payment of a Warrant
Price that has been adjusted to reflect a fair allocation of the economics of
such event to the Warrantholder. Such adjustments shall be made successively
whenever any event listed above shall occur.

(b) If any capital reorganization of the Company, reclassification of the
capital stock of the Company, consolidation or merger of the Company with
another corporation in which the Company is not the survivor or becomes a
subsidiary of another entity or a sale, transfer or other disposition of all or
substantially all of the Company’s assets to another corporation shall be
effected (other than a pledge or hypothecation to a lender as security for a
bona fide loan to the Company), then, as a condition of such reorganization,
reclassification, consolidation, merger, sale, transfer or other disposition,
lawful and adequate provision shall be made whereby each Warrantholder shall
thereafter have the right to purchase and receive upon the basis and upon the
terms and conditions herein specified and in lieu of the Warrant Shares
immediately theretofore issuable upon exercise of the Warrant, such shares of
stock, securities or assets as would have been issuable or payable with respect
to or in exchange for a number of Warrant Shares equal to the number of Warrant
Shares immediately theretofore issuable upon exercise of the Warrant, had such
reorganization, reclassification, consolidation, merger, sale, transfer or other
disposition not taken place, and in any such case appropriate provision shall be
made with respect to the rights and interests of each Warrantholder to the end
that the provisions hereof (including, without limitation, provision for
adjustment of the Warrant Price) shall thereafter be applicable, as nearly
equivalent as may be practicable in relation to any shares of stock, securities
or assets thereafter deliverable upon the exercise hereof. The Company shall not
effect any such consolidation, merger, sale, transfer or other disposition
unless prior to or simultaneously with the consummation thereof the successor
corporation (if other than the Company) resulting from such consolidation or
merger, or the corporation purchasing or otherwise acquiring such assets, or
other appropriate corporation or entity, shall assume the obligation to deliver
to the Warrantholder, at the last address of the Warrantholder appearing on the
books of the Company, such shares of stock, securities or assets as, in
accordance with the foregoing provisions, the Warrantholder may be entitled to
purchase, and the other obligations under this Warrant. The provisions of this
paragraph (b) shall similarly apply to successive reorganizations,
reclassifications, consolidations, mergers, sales, transfers or other
dispositions.

(c) In case the Company shall fix a payment date for the making of a
distribution to all holders of Common Stock (including any such distribution
made in connection with a consolidation or merger in which the Company is the
continuing corporation) of evidences of indebtedness or assets (other than cash
dividends or cash distributions payable out of consolidated earnings or earned
surplus or dividends or distributions referred to in Section 8(a)), or
subscription rights or warrants, the Warrant Price to be in effect after such
payment date shall be determined by multiplying the Warrant Price in effect
immediately prior to such payment date by a fraction, the numerator of which
shall be the total number of shares of Common Stock outstanding multiplied by
the Market Price (as defined below) per share of Common Stock immediately prior
to such payment date, less the fair market value (as determined by the Company’s
Board of Directors in good faith) of said assets or evidences of indebtedness so
distributed, or of such subscription rights or warrants, and the denominator of
which shall be the total number of shares of Common Stock outstanding multiplied
by such Market Price per share of Common Stock immediately prior to such payment
date. “Market Price” as of a particular date (the “Valuation Date”) shall mean
(i) the closing sale price on the last trading day prior to the Valuation Date
of one share of Common Stock as listed on The Nasdaq Stock Market, Inc.
(“Nasdaq”), the National Association of Securities Dealers, Inc. OTC Bulletin
Board (the “Bulletin Board”) or such similar quotation system or association, or
a national stock exchange, or, if no such closing sale price is available
therefor, the average of the high bid and the low asked price on the last
trading day prior to the Valuation Date; or (ii) if the Common Stock is not then
or quoted on Nasdaq, the Bulletin Board or similar quotation system or
association, or listed on a national stock exchange, the fair market value of
one share of Common Stock as of the Valuation Date, as determined in good faith
by the Board of Directors of the Company and the Warrantholder. If the Common
Stock is not then listed on a national securities exchange, the Bulletin Board
or such other quotation system or association, the Board of Directors of the
Company shall respond promptly, in writing, to an inquiry by the Warrantholder
prior to the exercise hereunder as to the fair market value of a share of Common
Stock as determined by the Board of Directors of the Company. In the event that
the Board of Directors of the Company and the Warrantholder are unable to agree
upon the fair market value in respect of subpart (c) of this paragraph, the
Company and the Warrantholder shall jointly select an appraiser, who is
experienced in such matters. The decision of such appraiser shall be final and
conclusive, and the fee payable to such appraiser shall be borne equally by the
Company and the Warrantholder. Such adjustment shall be made successively
whenever such a payment date is fixed.

(d) An adjustment to the Warrant Price shall become effective immediately after
the payment date in the case of each dividend or distribution and immediately
after the effective date of each other event which requires an adjustment.

(e) In the event that, as a result of an adjustment made pursuant to this
Section 8, the Warrantholder shall become entitled to receive any shares of
capital stock of the Company other than shares of Common Stock, the number of
such other shares so receivable upon exercise of this Warrant shall be subject
thereafter to adjustment from time to time in a manner and on terms as nearly
equivalent as practicable to the provisions with respect to the Warrant Shares
contained in this Warrant.

Section 9. Fractional Interest. The Company shall not be required to issue
fractions of Warrant Shares or other capital stock upon the exercise of this
Warrant. If any fractional share of Common Stock or other capital stock would,
except for the provisions of the first sentence of this Section 9, be
deliverable upon such exercise, the Company, in lieu of delivering such
fractional share, shall pay to the exercising Warrantholder an amount in cash
equal to the Market Price of such fractional share of Common Stock or other
capital stock on the date of exercise.

Section 10. Benefits. Nothing in this Warrant shall be construed to give any
person, firm or corporation (other than the Company and the Warrantholder) any
legal or equitable right, remedy or claim, it being agreed that this Warrant
shall be for the sole and exclusive benefit of the Company and the
Warrantholder.

Section 11. Notices to Warrantholder. Upon the happening of any event requiring
an adjustment of the Warrant Price, the Company shall promptly give written
notice thereof to the Warrantholder at the address appearing in the records of
the Company, stating the adjusted Warrant Price and the adjusted number of
Warrant Shares resulting from such event and setting forth in reasonable detail
the method of calculation and the facts upon which such calculation is based.
Failure to give such notice to the Warrantholder or any defect therein shall not
affect the legality or validity of the subject adjustment.

Section 12. Identity of Transfer Agent. The Transfer Agent for the Common Stock
is      . Upon the appointment of any subsequent transfer agent for the Common
Stock or other shares of the Company’s capital stock issuable upon the exercise
of the rights of purchase represented by the Warrant, the Company will mail to
the Warrantholder a statement setting forth the name and address of such
transfer agent.

Section 13. Notices. Any notice or communication required or desired to be
served, given or delivered hereunder shall be in the form and manner specified
below, and shall be addressed to the party to be notified as follows:

If to Warrantholder:

James F. Mosier, Esq.
General Counsel and Secretary
PICO Holdings, Inc.
875 Prospect Street, Suit 301
La Jolla, CA 92037
Phone: 858.456.6022
Fax: 858.456.6480

With a copy to:

DLA Piper Rudnick Gray Cary US LLP
4365 Executive Drive, Suite 1100
San Diego, CA 92121
Attention: Marty B. Lorenzo, Esq.
Fax: 858.677.1401

If to the Company:

Randall J. Frapart
Senior Vice President and Chief Financial Officer
Hyperfeed Technologies, Inc.
300 South Wacker Drive, #300
Chicago, IL 60606

or to such other address as each party designates to the other by notice in the
manner herein prescribed. Notice shall be deemed given hereunder if
(i) delivered personally or otherwise actually received, (ii) sent by overnight
delivery service, (iii) mailed by first-class United States mail, postage
prepaid, registered or certified, with return receipt requested, or (iv) sent
via telecopy machine with a duplicate signed copy sent on the same day as
provided in clause (ii) above. Notice mailed as provided in clause (iii) above
shall be effective upon the expiration of three (3) business days after its
deposit in the United States mail, and notice telecopied as provided in clause
(iv) above shall be effective upon receipt of such telecopy if the duplicate
signed copy is sent under clause (iv) above. Notice given in any other manner
described in this section shall be effective upon receipt by the addressee
thereof; provided, however, that if any notice is tendered to an addressee and
delivery thereof is refused by such addressee, such notice shall be effective
upon such tender unless expressly set forth in such notice.

Section 14. Registration Rights. The Warrantholder and any subsequent
Warrantholder is entitled to the benefit of certain registration rights with
respect to the shares of Common Stock issuable upon the exercise of this Warrant
as set forth on Appendix C hereto.

Section 15. Successors. All the covenants and provisions hereof by or for the
benefit of the Warrantholder shall bind and inure to the benefit of its
respective successors and assigns hereunder.

Section 16. Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This
Warrant shall be governed by, and construed in accordance with, the internal
laws of the State of California, without reference to the choice of law
provisions thereof. The Company and, by accepting this Warrant, the
Warrantholder, each irrevocably submits to the exclusive jurisdiction of the
courts of the State of California in San Diego County and the United States
District Court for the Southern District of California for the purpose of any
suit, action, proceeding or judgment relating to or arising out of this Warrant
and the transactions contemplated hereby. Service of process in connection with
any such suit, action or proceeding may be served on each party hereto by the
same methods as are specified for the giving of notices under this Warrant. The
Company and, by accepting this Warrant, the Warrantholder, each irrevocably
consents to the jurisdiction of any such court in any such suit, action or
proceeding and to the laying of venue in such court. The Company and, by
accepting this Warrant, the Warrantholder, each irrevocably waives any objection
to the laying of venue of any such suit, action or proceeding brought in such
courts and irrevocably waives any claim that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum. EACH OF THE
COMPANY AND, BY ITS ACCEPTANCE HEREOF, THE WARRANTHOLDER HEREBY WAIVES ANY RIGHT
TO REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS WARRANT AND
REPRESENTS THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.

Section 17. Cashless Exercise. Notwithstanding any other provision contained
herein to the contrary, from and after the first anniversary of the Closing Date
(as defined in the Purchase Agreement) and so long as the Company is required
under the Registration Rights Agreement to have effected the registration of the
Warrant Shares for resale to the public pursuant to a Registration Statement (as
such term is defined in the Registration Rights Agreement), if the Warrant
Shares may not be freely sold to the public for any reason (including, but not
limited to, the failure of the Company to have effected the registration of the
Warrant Shares or to have a current prospectus available for delivery or
otherwise, but excluding the period of any Allowed Delay (as defined in the
Registration Rights Agreement), the Warrantholder may elect to receive, without
the payment by the Warrantholder of the aggregate Warrant Price in respect of
the shares of Common Stock to be acquired, shares of Common Stock of equal value
to the value of this Warrant, or any specified portion hereof, by the surrender
of this Warrant (or such portion of this Warrant being so exercised) together
with a Net Issue Election Notice, in the form annexed hereto as Appendix B, duly
executed, to the Company. Thereupon, the Company shall issue to the
Warrantholder such number of fully paid, validly issued and nonassessable shares
of Common Stock as is computed using the following formula:

X = Y (A — B)
A

where

X = the number of shares of Common Stock to which the Warrantholder is entitled
upon such cashless exercise;

Y = the total number of shares of Common Stock covered by this Warrant for which
the Warrantholder has surrendered purchase rights at such time for cashless
exercise (including both shares to be issued to the Warrantholder and shares as
to which the purchase rights are to be canceled as payment therefor);

A = the “Market Price” of one share of Common Stock as at the date the net issue
election is made; and

B = the Warrant Price in effect under this Warrant at the time the net issue
election is made.

Section 18. No Rights as Stockholder. Prior to the exercise of this Warrant, the
Warrantholder shall not have or exercise any rights as a stockholder of the
Company by virtue of its ownership of this Warrant.

Section 19. Section Headings. The section headings in this Warrant are for the
convenience of the Company and the Warrantholder and in no way alter, modify,
amend, limit or restrict the provisions hereof.

[SIGNATURE PAGE FOLLOWS]

1

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed, as
of the 26th day of August, 2005.

HYPERFEED TECHNOLOGIES, INC.

By: /s/ Randall J. Frapart
Name: Randall J. Frapart
Title*: SVP & CFO

*Authorized signatory under corporate resolutions to borrow or an authorized
signer under a resolution covering warrants must sign the warrant.

2

APPENDIX A
HYPERFEED TECHNOLOGIES, INC.
WARRANT EXERCISE FORM

To Hyperfeed Technologies, Inc:

The undersigned hereby irrevocably elects to exercise the right of purchase
represented by the within Warrant (“Warrant”) for, and to purchase thereunder by
the payment of the Warrant Price and surrender of the Warrant,      shares of
Common Stock (“Warrant Shares”) provided for therein, and requests that
certificates for the Warrant Shares be issued as follows:

     

Name

     

Address

     

Federal Tax ID or Social Security No.

and delivered by certified mail to the above address, or electronically provide
DWAC Instructions or other specify:      .

and, if the number of Warrant Shares shall not be all the Warrant Shares
purchasable upon exercise of the Warrant, that a new Warrant for the balance of
the Warrant Shares purchasable upon exercise of this Warrant be registered in
the name of the undersigned Warrantholder or the undersigned’s Assignee as below
indicated and delivered to the address stated below.

Dated:      ,      

Note: The signature must correspond with Signature:     

         
the name of the Warrantholder as written on the first page of the Warrant in
every
    —  
particular, without alteration or enlargement
  Name (please print)

or any change whatever, unless the Warrant has been assigned.
    —  

     

Address

     

Federal Identification or

Social Security No.

Assignee:

     

     

     

3

APPENDIX B
HYPERFEED TECHNOLOGIES, INC.
NET ISSUE ELECTION NOTICE

To: Hyperfeed Technologies, Inc.

Date:[     ]

The undersigned hereby elects under Section 17 of this Warrant to surrender the
right to purchase [     ] shares of Common Stock pursuant to this Warrant and
hereby requests the issuance of [     ] shares of Common Stock. The
certificate(s) for the shares issuable upon such net issue election shall be
issued in the name of the undersigned or as otherwise indicated below.

     
Signature

     
Name for Registration

     
Mailing Address

4

APPENDIX C
REGISTRATION RIGHTS.

The common stock issuable upon exercise of this warrant, shall be deemed
“registrable securities” or otherwise entitled to “piggy back” registration
rights in accordance with the terms of the following agreement (the “Agreement”)
between the Company and its investor(s):

[Identify Agreement by date, title and parties. If no Agreement

exists, indicate by “none.”]

The Company agrees that no amendments will be made to the Agreement, which would
have an adverse impact on Warrantholder’s registration rights thereunder without
the consent of Warrantholder. By acceptance of the Warrant to which this
Appendix C is attached, Warrantholder shall be deemed to be a party to the
Agreement.

If no Agreement exists, then the Company and the Holder shall enter into
Holder’s standard form of Registration Rights Agreement as in effect on the
issue date of the Warrant.

5